PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/652,751
Filing Date: 1 Apr 2020
Appellant(s): JILDEROS, Daniel



__________________
Travis D. Boone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments that “Scholz does not use the term ’ports’. Instead, Scholz refers to pipe adaptor 1” are not persuasive since the two ports on opposite sides of the sensors Cimberio and Scholl are adaptors for further connection (as shown in Figure of Scholl and Fig 4 of Cimberio).

Appellant’s arguments that the “Scholz device is not a device that permits the flow of fluid”, “does not teach a fluid inlet and a fluid outlet”, “does not enable fluid flow into an inlet and out of an outlet” and “Scholz is not a valve” are not persuasive since the primary reference of Cimberio teaches a wall barrier between the two opposite adaptor ports with a portion of wall having a valve (as illustrated in the Figures marked below).  Therefore, it is the primary reference of Cimberio that discloses these limitations with Scholz being used to teach a sensor located in line between two adaptors or ports.

In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Even though Scholz does not include a valve, the similarities between the Cimberio (Fig 5 marked) and Shultz are marked in Figures below.



    PNG
    media_image2.png
    585
    912
    media_image2.png
    Greyscale


Appellant’s argument that “Scholz does not teach where the pressure sensor 4 would be located … does not teach or suggest that the sensor 4 is located such that it can be crossed by a straight geometrical line extending from the fluid inlet to the fluid outlet” is not persuasive since both Cimberio and Scholz teach pressure sensor ports on either side of the wall barrier (as shown above).  Examiner is asserting the obviousness of 
    PNG
    media_image3.png
    264
    416
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    209
    405
    media_image4.png
    Greyscale
illustrated in the Fi

[AltContent: rect]



Appellant’s arguments that “Cimberio device would completely block flow through the Cimberio device and prevent it from functioning” are not persuasive since simply modifying the location of a sensor with respect to wall would not affect the functioning of Cimberio.

Appellant’s arguments that “Office Action has not established that providing a straight path from the sensor to the wall openings increases sensor accuracy” are not persuasive since Cimberio paths from wall openings to sensor (shown as dotted lines above) have turns which are eliminated by locating the sensor in wall itself in view of Scholz (sensor marked by “S” in Figure above).

Appellant’s arguments that “the Examiner is confusing the issue of (a) sensor inaccuracy that might be caused by currents and cavitation with (b) a pressure drop caused by the fluid flowing through the valve” are not persuasive since Examiner is only proposing a straightening of the sensor passages from the sensor passage openings in the wall in view of Scholz by having the sensor located in a straight line between sensor passage openings in the wall.  

Appellant’s argument that “if the sensor were instead placed into the main flow … there may be currents and cavitation effects around the sensor which would result in variations and thus lower accuracy of the measurements” is not persuasive since Examiner is only proposing the straightening of the sensor passages from the sensor passage openings in the wall in view of Scholz by having the sensor located in a straight line between sensor passage openings in the wall.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                                
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),